DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN109934062A, the attached English language translation is used hereinafter as the Official English language translation of this CN document), in view of Zhang (CN107679483A, the attached English language translation is used hereinafter as the Official English language translation of this CN document), and further in view of Hu et al. (Jie Hu, Li Shen, Samuel .
Regarding claim 1, Lu teaches an image processing method, comprising: obtaining a target image comprising an object wearing glasses (an obtaining module for obtaining an input image of human face wearing glasses, Page 2/10, Paragraph 6, lines 1-5; S110, Page 4/10, lines 7-9); inputting the target image to a glasses-removing model trained based on a convolutional neural network (S120, symmetrical convolutional neural network, Page 4/10, Paragraph 5; S130, glasses removal model obtained by training the convolutional neural network using input image and target image, Page 4/10, Paragraph 9; Page 5/10, Paragraph 8); obtaining feature maps of feature channels of the target image through convolution layers of a convolutional neural network (extracting image features through convolution layers [feature maps of feature channels], Page 4/10, Paragraph 6, lines 1-5, Paragraph 7); and generating a glasses-removed image corresponding to the target image according to the feature maps through the glasses-removing model (glasses removed face image obtained by processing input image through glasses removal model including convolutional neural networks [feature maps generated when inputting image to convolution layers], Page 4/10, Paragraph 10; Page 5/10, Paragraph 8). 
However, Lu did not explicitly disclose a model trained on generative adversarial network and comprising a plurality of sequentially connected convolution squeeze and excitation networks; obtaining feature maps of feature channels of the target image through convolution layers of the convolution squeeze and excitation networks; obtaining global information of the feature channels according to the feature maps through squeeze and excitation layers of the convolution squeeze and excitation networks, learning the global 
Zhang teaches a generative adversarial network comprising a plurality of sequentially connected convolution, Relu function, and maximum pooling layers (generative adversarial network [GAN] including generating network which generates restoration image and discrimination network which judges the generated restoration image and real non-shielding license plate image and update the parameters of GAN model based on the judge results, Page 2/9, lines 10-21; Page 5/9, Paragraphs 5-11); obtaining feature maps of feature channels of the target image through convolution layers of the generative adversarial network (fully connected layer mapping feature representation learned from sample to tag space, Page 5/9, Paragraph 3; encoding module is used to encode image and capable of changing image resolution and channel number, feature maps generated after the input image going through convolution layers, Page 4/9, Paragraphs 11-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s method using Zhang’s teachings by including generative adversarial network to Lu’s glasses removal model in order to improve face recognition (Zhang, improve character recognition by restoring non-shielding license plate image, Page 3/9, Paragraph 3; Page 4/9, Paragraph 2; Page 6/9, lines 13-20).
However, the combination of Lu in view of Zhang fails to disclose convolution squeeze and excitation networks; obtaining global information of the feature channels according to the feature maps through squeeze and excitation layers of the convolution squeeze and excitation 
Hu teaches convolution squeeze and excitation networks (Squeeze-and-Excitation [SE] block including squeeze operation and excitation operation, SE network built by a stack of SE blocks, Fig. 1, Page 1/10, Col. 2, Paragraph 3, Paragraph 4, lines 1-2; Page 2/10, Section 3 – Squeeze-and-Excitation Blocks); obtaining feature maps of feature channels of the input through convolution layers of the convolution squeeze and excitation networks (U with dimension HxWxC [feature maps of feature channels] generated through convolutional operator, Section 3 - Squeeze-and-Excitation Blocks, Paragraph 1); obtaining global information of the feature channels according to the feature maps through squeeze and excitation layers of the convolution squeeze and excitation networks, learning the global information, and generating weights of the feature channels (global information of the feature channels [Zc] obtained by applying global average pooling to the feature maps through SE block, feature dimension 1x1xC after squeeze operation indicates that feature map of each channel is squeezed to a global value, Figures 1-3, Section 3.1- Squeeze: Global Information Embedding; S with dimension 1x1xC [weights of feature channels] generated after applying excitation operation to the statistics [Z, global information] obtained from squeeze operation, Fig. 1, equation 3, Section 3.2-Excitation: Adaptive Recalibration); weighting the feature maps of the feature channels according to the weights through weighting layers of the convolution squeeze and excitation networks, respectively, and generating weighted feature maps (applying the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s method, as modified by Zhang, using Hu’s teachings by including Squeeze-and-Excitation networks to Lu’s [as modified by Zhang] convolutional neural networks in order to boost the representation power of a network and improve the learning ability (Hu, Page 1/10, Col. 2, Paragraph 2; Conclusion, lines 1-4).

 
Regarding claim 2, the combination of Lu in view of Zhang and Hu teaches the method according to claim 1, wherein the glasses-removing model is trained by: obtaining a first training sample set formed by at least one first training image and a second training sample set formed by at least one second training image, an object in the at least one first training image wearing glasses, and an object in the at least one second training image wearing no glasses (Lu, an obtaining module for obtaining an input image of human face wearing glasses [the first training sample set] and an image of human face not wearing glasses [the second training sample set], Page 2/10, Paragraph 6, lines 1-5; Lu, S110, Page 4/10, lines 7-9); performing an iteration comprising: inputting the first training sample set to a generative network model in the generative adversarial network to obtain a glasses-removed generative sample set (Lu, input image of human face wearing glasses [the first training sample set] to convolutional neural network for training to obtain an output image [glasses-removed generative sample set], Page 5/10, S210, line 5 and lines 23-33; Zhang, placing the shielding plate image [corresponding to the first training sample set] into generating network and obtaining generated restoration 


Regarding claim 20, the rational provided in the rejection of claim 1 is incorporated herein. Further, Lu discloses an apparatus for image processing, comprising a memory for storing computer readable instructions and a processor in communication with the memory, wherein the processor is configured to execute the computer readable instructions to cause the apparatus to implement the image processing method (Lu, electric device including a memory and a computer processor executing program to implement the training method of glasses removal model and face recognition method, Page 7/10, Paragraph 12; Lu, Page 8/10, Paragraphs 1-5).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Zhang and Hu, further in view of Mosquera (Diego Gomez Mosquera, “GANs from Scratch 1: A deep introduction. With code in PyTorch and Tensorflow”, AI Society medium, Feb. 1, 2018).
Regarding claim 3, the combination of Lu in view of Zhang and Hu teaches the method according to claim 2, wherein inputting the glasses-removed generative sample set and the second training sample set to the discriminative network model in the generative adversarial 
However, the combination of Lu in view of Zhang and Hu did not explicitly disclose inputting the glasses-removed generative sample set to the updated discriminative network model and obtaining the generative network loss coefficient according to an output of the updated discriminative network model.
Mosquera teaches updating a parameter of the discriminative network model according to the discriminative network loss coefficient and obtaining an updated discriminative network model (Page 7/24, Section - Mathematically Modeling a GAN; discriminator updated according to the discriminator loss based on D(x) and D(G(z)), Page 9/24, Section – Training a GAN, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s method, as modified by Zhang and Hu, using Mosquera’s teachings by including stochastic gradient descent to Lu’s [as modified by Zhang and Hu] generative adversarial network in order to optimize the training of the GAN model (Mosquera, Page 9/24, Section – Training a GAN).

Regarding claim 4, the combination of Lu in view of Zhang and Hu, further in view of Mosquera, teaches the method according to claim 3, wherein inputting the glasses-removed generative sample set and the second training sample set to the discriminative network model in the generative adversarial network, and obtaining a discriminative network loss coefficient according to the output of the discriminative network model comprises: inputting the generative sample set and the second training sample set to the discriminative network model and obtaining a first probability corresponding to the generative sample set and a second 

Regarding claim 5, the combination of Lu in view of Zhang and Hu, further in view of Mosquera, teaches the method according to claim 3, wherein inputting the glasses-removed generative sample set to the updated discriminative network model comprises: inputting the glasses-removed generative sample set to the updated discriminative network model and obtaining a third probability corresponding to the glasses-removed generative sample 19PCT081/US46set and obtaining the generative network loss coefficient according to the third probability and a generative network loss function (Mosquera, the third probability D(G(z)) output from updated discriminator given fake data G(z) [generative sample 19PCT081/US46set], Page 9/24, Section – Training a GAN, Algorithm 1; Mosquera, generator loss calculated using the generator loss function built according to the third probability D(G(z)), Page 17/24, Section - Generator Loss).

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Zhang and Hu, further in view of He et al. (CN107085716A, the attached English language translation is used hereinafter as the Official English language translation of this CN document), hereinafter He.
Regarding claim 6, the combination of Lu in view of Zhang and Hu teaches the method according to claim 2, wherein: before updating the parameter of the generative network model, the method further comprises: inputting the glasses-removed generative sample set and the second training sample set to a feature network model and obtaining a feature error between the glasses-removed generative sample set and the second training sample set (Lu, sample image including input image of human face wearing glasses and target image of human face not wearing glasses, output image generated by inputting image of human face wearing glasses to convolutional neural network [glasses removal model], calculate the error between the pixels [feature] of output image and the target image, Page 5/10, Paragraphs 7-8; Lu, Page 5/10, lines 1-7). However, the combination of Lu in view of Zhang and Hu fails to explicitly disclose updating the parameter of the generative network model according to the generative network loss coefficient to obtain the updated generative network model comprises: updating the parameter of the generative network model according to the generative network loss coefficient and the feature error to obtain the updated generative network model.
He teaches updating the parameter of the generative network model according to the generative network loss coefficient and the feature error to obtain the updated generative network model (feature error obtained by calculating a pixel-by-pixel loss between template feature and dummy template feature, generative network loss obtained according to 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s method, as modified by Zhang and Hu, using He’s teachings by including feature error to Lu’s [as modified by Zhang and Hu] loss function in order to improve the optimization of the generative network (He, Page 4/6, lines 23-26). 

Regarding claim 7, the combination of Lu in view of Zhang and Hu, further in view of He, teaches the method according to claim 2, wherein: before updating the parameter of the generative network model, the method further comprises: analyzing a pixel of the glasses-removed generative sample set and pixels of the second training sample set and obtaining a pixel error between the glasses-removed generative sample set and the second training sample set (Lu, sample image including input image of human face wearing glasses and target image of human face not wearing glasses, output image generated by inputting image of human face wearing glasses to convolutional neural network [glasses removal model], calculate the error between the pixels of output image and the target image, Paragraphs 7-8, Page 5/10; Lu, Page 5/10, lines 1-7); and updating the parameter of the generative network model according to the generative network loss coefficient to obtain the updated generative network model comprises: updating the parameter of the generative network model according to the generative network loss coefficient and the pixel error to obtain the updated generative .

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Zhang and Hu, further in view of Wu et al. (Chenyu Wu, Ce Liu, Heung-Yueng Shum, Ying-Qing Xu, and Zhengyou Zhang, "Automatic eyeglasses removal from face images," IEEE Transactions on Pattern Analysis and Machine Intelligence, vol. 26, no. 3, pp. 322-336, March 2004, doi: 10.1109/TPAMI.2004.1262319), hereinafter Wu.
Regarding claim 9, the combination Lu in view of Zhang and Hu teaches the method according to claim 1, wherein: obtaining the target image comprises: 19PCT081/US47obtaining a face image, a face in the face image wearing glasses (Lu, an obtaining module for obtaining an input image of human face wearing glasses, Page 2/10, Paragraph 6, lines 1-5; S110, Page 4/10, lines 7-9). However, the combination of Lu in view of Zhang and Hu fails to disclose performing division according to a location of an eye portion in the face image to obtain an eye portion image, and obtaining the target image; and the method further comprises: fusing the face image and the glasses-removed image to obtain a glasses-removed face image.
Wu teaches performing division according to a location of an eye portion in the face image to obtain an eye portion image, and obtaining the target image (eyeglasses region detected by eyeglass detection and localization, Fig. 1 (a)-(b), Section 1.2, Paragraph 1, Section 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s method, as modified by Zhang and Hu, using Wu’s teachings by including eyeglasses region detection to Lu’s [as modified by Zhang and Hu] glasses removal model in order to improve the learning of eyeglasses-free face image (Wu, Summary, Paragraph 1). 

Claims 10-11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Zhang, Hu, and Bigioi  et al. (U.S. Patent Application No. 2013/0194455), hereinafter Bigioi.
Regarding claim 10, the rationale provided in the rejection of claim 1 is incorporated herein. Additionally, although Lu further discloses a facial recognition method (Lu, performing face recognition on the generated glasses removed face image, Page 7/10, Paragraphs 1-5), Lu as modified by Zhang and Hu however fails to explicitly disclose performing matching between the glasses-removed face image and a predetermined face image library to generate a matching result and generating a facial recognition result according to the matching result.
Bigioi teaches performing matching between the glasses-removed face image and a predetermined face image library to generate a matching result and generating a facial recognition result according to the matching result (Bigioi, Figures 8-9, Paragraph 0011; face annotation performed to build a face image library, Paragraph 0051; face recognition applied to 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s method, as modified by Zhang and Hu, using He’s teachings by including face matching after Lu’s [as modified by Zhang and Hu] generated the glasses-removed face image in order to retrieve similar facial images based on user queries for face identification (Bigioi, Paragraph 0012). 

Regarding claim 11, the combination of Lu in view of Zhang, Hu, and Bigioi teaches the method according to claim 10, wherein obtaining the target image from the to-be-recognized face image comprises: obtaining a to-be-recognized face image (Lu, obtaining an unidentified face image, Page 2/10, Paragraph 4, line 2); 19PCT081/US48performing glasses recognition and detection on the to-be-recognized face image; and obtaining the target image according to a result of the glasses recognition and detection (Lu, input the unidentified face image into the glass pre-trained model to obtain image with glasses, Page 2/10, Paragraph 5, lines 1-2; Lu, the judging model 720 trained to detect eyeglasses region and obtain image with glasses, Page 7/10, Paragraph 7; S610-S660, Page 6/10).

Regarding claims 13 and 19, the rationale provided in the rejection of claims 2 and 8 is incorporated herein.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Zhang, Hu, and Bigioi, further in view of Wu.
Regarding claim 12, the combination of Lu in view of Zhang, Hu, and Bigioi teaches the method according to claim 11, wherein: obtaining the target image according to the result of the glasses recognition and detection (input the unidentified face image into the glass pre-trained model to obtain image with glasses, Page 2/10, Paragraph 5, lines 1-2; Lu, the judging model 720 trained to detect eyeglasses region and obtain image with glasses, Page 7/10, Paragraph 7); and obtaining the glasses-removed face image corresponding to the target image according to the weighted feature maps through the glasses-removing model comprises: generating the glasses-removed image corresponding to the target image according to the weighted feature maps through the glasses-removing model (Hu, applying the weights learned from SE block to feature maps through the scaling function to obtain weighted feature maps, Fig. 1, equations 1-4; Lu, glasses removed face image obtained by processing input image through glasses removal model including convolutional neural networks [feature maps generated when inputting image to convolution layers], Page 4/10, Paragraph 10, Page 5/10, Paragraph 9, Page 7/10, Paragraph 9). However, the combination of Lu in view of Zhang, Hu, and Bigioi fails to disclose in response to detecting that a face in the to-be-recognized face image wears glasses, performing division according to a location of an eye portion in the to-be-recognized face image to obtain an eye portion image to obtain the target image; fusing the to-be-recognized face image and the glasses-removed image and obtaining the glasses-removed face image.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s method, as modified by Zhang, Hu, and Bigioi, using Wu’s teachings by including eyeglasses region detection to Lu’s [as modified by Zhang, Hu, and Bigioi] glasses removal model in order to improve the learning of eyeglasses-free face image (Wu, Summary, Paragraph 1). 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Zhang, Hu, and Bigioi, further in view of Mosquera.
Regarding claims 14-16, the rationale provided in the rejection of claims 3-5 is incorporated herein. Further, Bigioi teaches a facial recognition method performing matching between the glasses-removed face image and a predetermined face image library to generate a matching result and generating a facial recognition result according to the matching result (Bigioi, Figures 8-9, Paragraph 0011; Bigioi, face annotation performed to build a face image .

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Zhang, Hu, and Bigioi, further in view of He. 
Regarding claims 17 and 18, the rationale provided in the rejection of claims 6 and 7 is incorporated herein. Further, Bigioi teaches a facial recognition method performing matching between the glasses-removed face image and a predetermined face image library to generate a matching result and generating a facial recognition result according to the matching result (Bigioi, Figures 8-9, Paragraph 0011; Bigioi, face annotation performed to build a face image library, Paragraph 0051; Bigioi, face recognition applied to a face image with non-facial item removed based on a library of know face images, Paragraph 0070; Bigioi, matching a face extracted from a new image with the collections of faces in the database, Paragraphs 72 and 80).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pu et al. (J. Pu, X. Chen, L. Zhang, Q. Zhou and Y. Zhao, "Removing rain based on a cycle generative adversarial network," 2018 13th IEEE Conference on Industrial Electronics and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLI ZHANG whose telephone number is (571)272-1833. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.Z./Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661